DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Examiner acknowledges the amendment(s) to the title filed on November 18, 2021. The objection(s) to the title cited in the previous office action filed on October 1, 2021 is (are) hereby withdrawn.

Claim Objections
The Examiner acknowledges the amendment(s) to the claims filed on November 18, 2021. The objection(s) to claims 7 – 14 cited in the previous office action filed on October 1, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 – 9 and 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2015/0243716 A1, prior art of record).
Regarding claim 7, Kwon an organic light emitting diode (OLED) panel (e.g. figure 16), comprising: 
a thin film transistor (TFT) substrate (e.g. TFT substrate 110/120);
a planarization layer (PLN) layer (PLN layer 175), an anode (anode 380, ¶ [0122]), a pixel defining layer (PDL) layer (PDL 385, ¶ [0122]), and an electroluminescence (EL) layer (EL layer 390, ¶ [0122]) coated, by evaporation, on the TFT substrate sequentially (e.g. as seen in figure 16. The claim to forming the various layers by “evaporation” is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113);
a first cathode formed on the PDL layer and the EL layer (e.g. first cathode 395a, ¶ [0125]); and
a second cathode formed on the first cathode corresponding to the PDL layer (e.g. second cathode 395b, ¶ [0128]), wherein in a cross-section of the OLED panel, the second cathode has a largest width at a surface of the second cathode in contact with the first cathode (as seen in annotated figure 16 below, which is a cross-sectional view of the OLED panel, the second cathode 395b has a largest width at where a surface of the second cathode 395b is in contact with the first cathode 395a).

    PNG
    media_image1.png
    463
    756
    media_image1.png
    Greyscale

Regarding claim 8, Kwon discloses the OLED panel according to Claim 7, wherein a thickness of the first cathode matches a thickness of a microcavity film of the OLED panel (e.g. as seen in figure 16, similar to that shown in figure 3 of the current application).

Regarding claim 9, Kwon discloses the OLED panel according to Claim 7, wherein the second cathode comprises a plurality of electrodes (e.g. second cathode 395b comprises a plurality of electrodes at openings h1, as seen in figure 16, ¶ [0126]), and each electrode is arranged in a straight line or a curved line (e.g. as seen in figure 16, each electrode at h1 is arranged in a straight line across the top of the device).

Regarding claim 11, Kwon discloses an organic light emitting diode (OLED) panel (e.g. figure 16), comprising:
a thin film transistor (TFT) substrate (e.g. TFT substrate 110/120);
a planarization (PLN) layer (PLN layer 175), an anode (anode 380, ¶ [0122]), a pixel defining layer (PDL) layer (PDL 385, ¶ [0122]), and an electroluminescence (EL) layer coated (EL layer 390, ¶ [0122]), by evaporation, on the TFT substrate sequentially (e.g. as seen in figure 16. The claim to forming the various layers by “evaporation” is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113);
a first cathode formed on the PDL layer and the EL layer (e.g. first cathode 395a, ¶ [0125]);
a second cathode formed on the first cathode corresponding to the PDL layer (e.g. second cathode 395b, ¶ [0128]), wherein in a cross-section of the OLED panel, the second cathode has a largest width at a surface of the second cathode in contact with the first cathode (as seen in annotated figure 16 above, which is a cross-sectional view of the OLED panel, the second cathode 395b has a largest width at where a surface of the second cathode 395b is in contact with the first cathode 395a), and a thickness of the second cathode is more than 50 nm (as disclosed in ¶ [0128]).

Regarding claim 12, Kwon discloses the OLED panel according to Claim 11, wherein a thickness of the first cathode matches a thickness of a microcavity film of the OLED panel (e.g. as seen in figure 16, similar to that shown in figure 3 of the current application).

Regarding claim 13, Kwon discloses the OLED panel according to Claim 11, wherein the second cathode comprises a plurality of electrodes (e.g. second cathode 395b comprises a plurality of electrodes at openings h1, as seen in figure 16, ¶ [0126]), and each electrode is arranged in a straight line or a curved line (e.g. as seen in figure 16, each electrode at h1 is arranged in a straight line across the top of the device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0243716 A1, prior art of record) in view of Li et al. (US 2017/0040396 A1, prior art of record).
Regarding claim 1, Kwon discloses a manufacturing method of an organic light emitting diode (OLED) panel (e.g. figure 16), comprising:
providing a thin film transistor (TFT) substrate (e.g. TFT substrate 110/120);
coating a planarization (PLN) layer (PLN layer 175), an anode (anode 380, ¶ [0122]), a pixel defining layer (PDL) (PDL 385, ¶ [0122]), and an electroluminescence (EL) layer (EL layer 390, ¶ [0122]) on the TFT substrate sequentially (e.g. as seen in figure 16);
forming a first cathode on the PDL layer and the EL layer (e.g. first cathode 395a, ¶ [0125]); and
forming a second cathode on the first cathode corresponding to the PDL layer (e.g. second cathode 395b, ¶ [0128]), wherein in a cross-section of the OLED panel, the second cathode has a largest width at a surface of the second cathode in contact with the first cathode (as seen in annotated figure 16 above in claim 7, which is a cross-sectional view of the OLED panel, the second cathode 395b has a largest width at where a surface of the second cathode 395b is in contact with the first cathode 395a ).
Kwon is silent with respect to disclosing the planarization (PLN) layer, the anode, and the pixel defining layer (PDL) are formed by evaporation. Kwon does teach the electroluminescence (EL) layer is formed by evaporation (e.g. as disclosed in ¶ [0096]).
Li discloses an analogous method (e.g. figures 7A – 7F), wherein the planarization (PLN) layer (PLN layer 4), the anode (anode 51), and the pixel defining layer (PDL) (PDL 6) are formed by evaporation (e.g. as disclosed in ¶ [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon such that the planarization (PLN) layer, the anode, and the pixel defining layer (PDL) are formed by evaporation since Kwon discloses a method of forming a light emitting display device, and Li discloses an analogous method of forming a light emitting display device such that the planarization (PLN) layer, the anode, and the pixel defining layer (PDL) are formed by evaporation. One would have been motivated to have the planarization (PLN) layer, the anode, and the pixel defining layer (PDL) formed by evaporation since it was a known method of deposition in the art, with predictable results.

Regarding claim 4, Kwon in view of Li disclose the manufacturing method of the OLED panel according to Claim 1, wherein a thickness of the second cathode is more than 50 nm (Kwon: as disclosed in ¶ [0128]).

Regarding claim 5, Kwon in view of Li disclose the manufacturing method of the OLED panel according to Claim 1, wherein forming a second cathode on the first cathode corresponding to the PDL layer comprises the following step: forming a plurality of electrodes on the first cathode corresponding to the PDL layer which are used as the second cathode, and the electrodes are arranged in a straight line or a curved line (Kwon: as seen in figure 16, the second cathode 395b comprises a plurality of electrodes h1 which are arranged in a straight light that extends from the left side to the right side of figure 16).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Li, as applied to claim 1 above, and further in view of Zhang (US 2019/0088726 A1, prior art of record).
Regarding claim 2, Kwon in view of Li disclose the manufacturing method of the OLED panel according to Claim 1, wherein forming a first cathode on the PDL layer and the EL layer comprises the following step: coating, by evaporation, the first cathode on the PDL layer and the EL layer (e.g. as seen in figure 16 and disclosed in ¶ [0125]), and a thickness of the first cathode matches a thickness of a microcavity film of the OLED panel (e.g. as seen in figure 16, similar to that shown in figure 3 of the current application).
Kwon in view of Li are silent with respect to disclosing using an open mask to form the first cathode.
Zhang discloses using an open mask to form a cathode by evaporation (e.g. as disclosed in ¶ [0060] and [0071]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon in view of Li such that the first cathode is formed by using an open mask since Kwon discloses forming the first cathode by evaporation, and Zhang discloses an analogous method of forming a cathode by evaporation such that an open mask is used to form the cathode. One would have been motivated to sue an open mask to form the cathode since it was a well-known process that would enable the cathode to be deposited over a large area.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Li, as applied to claim 1 above, and further in view of Eom et al. (US 2010/0072482 A1, prior art of record).
Regarding claim 3, Kwon in view of Li disclose the manufacturing method of the OLED panel according to Claim 1, wherein forming a second cathode on the first cathode corresponding to the PDL layer comprises the following step: coating, by evaporation, the second cathode on the first cathode corresponding to the PDL (e.g. as seen in figure 16 ).
Kwon in view of Li is silent with respect to disclosing the second cathode is formed by evaporation using a pattern mask.
Eom discloses forming an analogous second cathode by evaporation using a pattern mask to form an (e.g. ¶ [0085] discloses forming the auxiliary electrode 155 by evaporation using a pattern mask, which is interpreted as the second cathode 155 on the first cathode 151).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon in view of Li such that the second cathode is formed by evaporation using a pattern mask since Kwon disclose the second cathode to comprise openings, and it was known in the art to form an analogous second cathode comprising openings by evaporation using a pattern mask, as disclosed by Eom. One would have been motivated form the second cathode using evaporation with a pattern mask in order to form the second cathode with openings, thereby eliminating subsequent steps etching openings in the second cathode.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Li, as applied to claim 5 above, and further in view of Luo (US 2020/0203446 A1, prior art of record)
Regarding claim 6, Kwon in view of Li disclose the manufacturing method of the OLED panel according to Claim 5, as cited above, but are silent with respect to disclosing a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are located between two adjacent electrodes, a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas.
Luo discloses an analogous method (figures 4a – 4f), comprising a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas (e.g. figure 4a, open areas between PDL layer 2 in which EL layer 3 is disposed, ¶ [0045]); the plurality of electrodes are arranged in parallel (e.g. electrodes 5, seen to been arranged in parallel to each other, ¶ [0046]), and at least two rows of the open areas are located between two adjacent electrodes (as seen in the figures), a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas (as seen in figures 4a – 4f, the width of each electrode 5 is less than half spacing between adjacent rows of the open areas in which EL layer 3 is formed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon in view of Li to include a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are located between two adjacent electrodes, a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas, since Kwon discloses a single open area disposed on the PDL layer and the EL layer is within the open area, and the plurality of electrodes are arranged in parallel with the open area between the electrodes, and Luo discloses an analogous method including a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the .

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Luo (US 2020/0203446 A1, prior art of record).
Regarding claim 10, Kwon discloses the OLED panel according to Claim 9, as cited above, but is silent with respect to disclosing a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are located between two adjacent electrodes, a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas.
Luo discloses an analogous method (figures 4a – 4f), comprising a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas (e.g. figure 4a, open areas between PDL layer 2 in which EL layer 3 is disposed, ¶ [0045]); the plurality of electrodes are arranged in parallel (e.g. electrodes 5, seen to been arranged in parallel to each other, ¶ [0046]), and at least two rows of the open areas are located between two adjacent electrodes (as seen in the a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas (as seen in figures 4a – 4f, the width of each electrode 5 is less than half spacing between adjacent rows of the open areas in which EL layer 3 is formed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon to include a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are located between two adjacent electrodes, a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas, since Kwon discloses a single open area disposed on the PDL layer and the EL layer is within the open area, and the plurality of electrodes are arranged in parallel with the open area between the electrodes, and Luo discloses an analogous method including a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are located between two adjacent electrodes, a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas. One would have been motivated to modify the method of Kwon in the claimed manner in order to form an auxiliary electrode layer while avoiding in increase in the display device, as discussed by Luo (e.g. ¶ [0048]).

Regarding claim 14, Kwon discloses the OLED panel according to Claim 13, as cited above, but is silent with respect to disclosing a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are spaced between two adjacent electrodes, a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas.
Luo discloses an analogous method (figures 4a – 4f), comprising a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas (e.g. figure 4a, open areas between PDL layer 2 in which EL layer 3 is disposed, ¶ [0045]); the plurality of electrodes are arranged in parallel (e.g. electrodes 5, seen to been arranged in parallel to each other, ¶ [0046]), and at least two rows of the open areas are located between two adjacent electrodes (as seen in the figures), a width of each electrode is less than or equal to a half of a spacing between two adjacent rows of the open areas (as seen in figures 4a – 4f, the width of each electrode 5 is less than half spacing between adjacent rows of the open areas in which EL layer 3 is formed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon to include a plurality of open areas arranged in an array are disposed on the PDL layer, and the EL layer is within the plurality of open areas; the plurality of electrodes are arranged in parallel, and at least two rows of the open areas are .

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kwon et al. (US 2015/0243716 A1, prior art of record) remains commensurate to the scope of the newly filed claim amendments, as broadly and reasonably interpreted by the Examiner [MPEP 2111]. The Applicants have amended claims 1, 7 and 11 to recite “in a cross-section of the OLED panel, the second cathode has a largest width at a surface of the second cathode in contact with the first cathode”, and argue that the prior art of Kwon does not teach such a limitation. The Examiner respectfully disagrees. As seen in annotated figure 16 .

    PNG
    media_image1.png
    463
    756
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 2, 2022